Title: To Thomas Jefferson from Bushrod Washington, 12 November 1807
From: Washington, Bushrod
To: Jefferson, Thomas


                        
                            Sir
                            
                            Mount Vernon Nov. 12. 1807
                        
                        Since my return from Phila. I had the honour to recieve your letter of the 25th. Oct. together with the box
                            containing the medals sent to your care by Mr. Eccleston.   In a few days I shall be favoured with a safe conveyance to the
                            Chief Justice of the one intended for him. 
                  I am Sir very respectfully yr. mo. ob. Servt.
                        
                            Bush. Washington
                            
                        
                    